DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/12/2021 is considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “the first current including a first duration of a first current value of a first polarity, a first pulse duration of a first pulse current value of the first polarity, a second duration of a second current value of a second polarity, the second polarity being different from the first polarity, and a second pulse duration of a second pulse current value of the second polarity, an absolute value of the first pulse current value being greater than an absolute value of the first current value and greater than an absolute value of the second current value, an absolute value of the second pulse current value being greater than the absolute value of the first current value and greater than the absolute value of the second current value, the first pulse duration being less than the first duration and less than the second duration, the second pulse duration being less than the first duration and less than the second duration” in combination with all other limitations in the claim renders the claim allowable over the prior art.  Subsequent claims 2-4 and 9-20 are also allowable due to dependency.
Regarding Claim 5, the closest prior art fails to disclose nor would it be obvious to combine “the first current including a first duration of a first current value of a first polarity, and a second duration of a second current value of a second polarity, the second polarity being different from the first polarity, the element current including a first sub-duration of a first element value of the first polarity, a first sub-pulse duration of a first pulse element value of the first polarity, a second sub-duration of a second element value of the second polarity, and a second sub-pulse duration of a second pulse element value of the second polarity, the first sub-duration being a portion of the first duration, the first sub-pulse duration being an other portion of the first duration, the second sub-duration being a portion of the second duration, the second sub-pulse duration being an other portion of the second duration, an absolute value of the first pulse element value being greater than an absolute value of the first element value and greater than an absolute value of the second element value, an absolute value of the second pulse element value being greater than the absolute value of the first element value and greater than the absolute value of the second element value, the first sub-pulse duration being less than the first sub-duration and less than the second sub-duration, the second sub-pulse duration being less than the first sub-duration and less than the second sub-duration” in combination with all other limitations in the claim renders the claim allowable over the prior art.  Subsequent claims 6-8 are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868